office_of_chief_counsel internal_revenue_service memorandum number release date cc tege eb qp4 preno-128303-17 uilc date date to david conrad cc tegedc from stephen b tackney deputy associate chief_counsel employee_benefits tax exempt government entities subject application of rule prohibiting loans to the employer from a sec_403 retirement_income_account this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue you have asked whether the rule prohibiting loans from a sec_403 retirement_income_account of a participant to the participant’s employer under the exclusive_benefit_requirement of sec_1_403_b_-9 applies only to loans that are made directly from the retirement_income_account assets to the employer or to all loans of retirement_income_account assets to the employer including indirect loans facts in order to address your question we will analyze the following situations for both situations assume the employer church is a church under sec_3121 church maintains a sec_403 retirement_income_account plan the plan for its employees the plan satisfies the separate_accounting requirement of sec_1_403_b_-9 the investment performance requirement of sec_1_403_b_-9 and the written plan requirement of sec_1_403_b_-9 these requirements are described below in the law section situation one of the investment options offered by the plan is an investment in shares in a limited_liability_company llc llc is structured so that its primary preno-128303-17 function is to offer loans to church and the investment return to the plan participants from llc is the interest_paid by the church on the loans llc is not controlled directly or indirectly by church situation one of the investment options offered by the plan is an investment in shares in a limited_liability_company llc llc is structured so that it is controlled either directly or indirectly by church offering loans to church is not llc 2’s primary function llc makes a loan to church conclusion situation a plan participant’s investment in shares in llc violates the rule under sec_1_403_b_-9 prohibiting any loan or other extension of credit from assets in the plan to church because it is an indirect loan from the plan to church accordingly the plan fails to meet the requirements for being a sec_403 retirement_income_account plan situation a plan participant’s investment in shares in llc violates the rule under sec_1_403_b_-9 prohibiting any loan or other extension of credit from assets in the plan to church because it is an indirect loan from the plan to church accordingly the plan fails to meet the requirements for being a sec_403 retirement_income_account plan law sec_403 defines a retirement_income_account as a defined contribution program established or maintained by a church or a convention or association of churches including an organization described in sec_414 to provide benefits under sec_403 for an employee or his beneficiaries sec_1_403_b_-2 defines a retirement_income_account as a defined contribution program established or maintained by a church-related organization to provide benefits for its employees or their beneficiaries sec_1_403_b_-2 defines a church-related organization as a church or a convention or association of churches including a church retirement board described in sec_414 sec_1_403_b_-2 defines a church for purposes of the regulations under sec_403 as a church as defined in sec_3121 and a qualified_church-controlled_organization as defined in sec_3121 sec_1_403_b_-9 provides three requirements for a defined contribution program established or maintained by a church-related organization to be a retirement_income_account a separate_accounting requirement described in sec_1_403_b_-9 an investment performance requirement described in sec_1_403_b_-9 and an exclusive_benefit_requirement described in preno-128303-17 sec_1_403_b_-9 additionally sec_1_403_b_-9 requires that a retirement_income_account must be maintained pursuant to a written plan and the plan document must state the intent to be a retirement_income_account the exclusive_benefit_requirement under sec_1_403_b_-9 provides that in order to be a sec_403 retirement_income_account the assets held in the account cannot be used for or diverted to purposes other than for the exclusive benefit of plan participants or their beneficiaries and for this purpose assets are treated as diverted to the employer if there is a loan or other extension of credit from assets in the account to the employer sec_1_403_b_-11 provided a now-expired transition rule that required sec_403 plans with such pre-existing loans to take reasonable steps to eliminate the loan or other extension of credit to the employer analysis the exclusive_benefit_requirement of sec_1_403_b_-9 requires that assets cannot be used for or diverted to purposes other than for the exclusive benefit of plan participants or their beneficiaries in addition sec_1_403_b_-9 explicitly provides that a loan or other extension of credit from assets in a participant’s retirement_income_account to the employer is treated as a diversion of assets to the employer violating the exclusive_benefit_requirement of sec_1_403_b_-9 the expansive scope of this rule prohibiting loans to the employer is consistent with the transition rule in sec_1_403_b_-11 for sponsors of sec_403 retirement income accounts that had loans or other extensions of credit with the employer prior to issuance of the final regulations which required the eliminat ion of any prior loans a direct loan from the plan to the employer results in a loan or other extension of credit from assets in a participant’s retirement_income_account to the employer in the case of an indirect loan such as is described in situation and situation an arrangement has been structured so that the employer receives a substantially_similar loan or other extension of credit using the assets of the retirement_income_account as it would have under a direct loan accordingly for purposes of sec_1_403_b_-9 both direct and indirect loans are loans or other extensions of credit from assets in a participant’s retirement_income_account to the employer which cause assets in the retirement_income_account to be treated as diverted to the employer violating the exclusive_benefit_requirement of sec_1_403_b_-9 in contrast if the assets of a retirement_income_account are invested in the publicly traded stock of a financial_institution and the employer receives a loan from that financial_institution there is not an indirect loan from the retirement_income_account to the employer in that case the arrangement has not been structured to provide the employer a loan using the assets of the retirement_income_account substantially_similar to a direct loan preno-128303-17 in situation a participant’s investment in shares in llc would be an indirect loan to church because llc 1’s primary function is to make loans to church and llc is funded in part by plan assets in the form of investments made at the direction of participants of amounts in their plan accounts while not a direct loan the arrangement has been structured so that church receives a substantially_similar loan using the assets of the retirement_income_account as it would have under a direct loan such an indirect loan would violate the exclusive_benefit_requirement of sec_1_403_b_-9 and cause the plan to no longer be treated as a retirement_income_account plan under sec_403 in situation a participant’s investment in shares in llc followed by a loan by llc to church would also be an indirect loan to church because llc is controlled by church this is true regardless of whether llc provides loans to other entities not related to church while not a direct loan the arrangement has been structured so that church may cause itself to receive a substantially_similar loan using the assets of the retirement_income_account as it would have under a direct loan such an indirect loan would violate the exclusive_benefit_requirement of sec_1_403_b_-9 and cause the plan to no longer be treated as a retirement_income_account plan under sec_403 this chief_counsel_advice does not address the tax consequences of the scenarios discussed in this writing except as expressly provided including the tax consequences of a retirement_income_account ceasing to be a retirement_income_account please call cheryl press jason levine or patrick gutierrez at if you have any further questions
